COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-11-00008-CV


SBG DEVELOPMENT SERVICES,                          APPELLANT
L.P.

                                    V.

NUROCK GROUP, INC.                                 APPELLEES
INDIVIDUALLY AND D/B/A
NUROCK DEVELOPMENT, INC.;
NUROCK DEVELOPMENT GROUP,
INC. D/B/A NUROCK
DEVELOPMENT, INC.; NUROCK
DEVELOPMENT, LTD. D/B/A
NUROCK DEVELOPMENT, INC.;
NUROCK DEVELOPMENT TX, LLC
D/B/A NUROCK DEVELOPMENT,
INC.; AND ROBERT G. HOSKINS,
INDIVIDUALLY AND D/B/A
NUROCK DEVELOPMENT, INC.

                                 ----------

        FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                 ----------

                      MEMORANDUM OPINION1


    1
     See Tex. R. App. P. 47.4.
                                      ----------

                                 I. INTRODUCTION

      The primary issue we address in this interlocutory appeal is whether a

defendant who elects to have his motion to strike the plaintiff‘s pleadings and to

dismiss the plaintiff‘s claims against him heard prior to his special appearance

has thereby made a general appearance and waived his special appearance.

Because we answer this question in the affirmative, we will reverse the trial

court‘s order sustaining the special appearance filed by Appellee Robert G.

Hoskins.

                   II. FACTUAL AND PROCEDURAL BACKGROUND

      Appellant SBG Development Services, L.P. sued NuRock Development

Group, Inc.; NuRock Development, Ltd.; NuRock Development TX, LLC; and

Robert C. Hoskins, individually, for breach of contract, quantum meruit, and

attorney‘s fees. In a single pleading, Hoskins filed a special appearance, and

subject thereto, the NuRock entities filed an original answer and special

exceptions. SBG subsequently amended its petition twice: SBG named each of

the NuRock entities as ―d/b/a NuRock Development, Inc.‖; sued Hoskins in his

individual capacity and d/b/a NuRock Development, Inc.; added NuRock Group,

Inc. to the suit; and added claims for fraud by nondisclosure, breach of fiduciary

duty, civil conspiracy, and alter ego and abuse of the corporate form. NuRock

Group, Inc. answered and filed a general denial. The named NuRock defendants

are referred to collectively herein as Appellees.


                                          2
       On August 13, 2010, the trial court conducted a hearing on Appellees‘

special exceptions and granted them. 2       SBG then filed its fourth amended

petition.

       Appellees, including Hoskins, subsequently filed a combined motion to

strike SBG‘s pleadings and motion for sanctions.3 The motion to strike portion of

the pleading requested that the trial court ―strike and dismiss all causes of action

asserted by‖ SBG because SBG had allegedly failed to comply with the trial

court‘s special exceptions order.      The motion to strike challenged SBG‘s

pleadings concerning every element of every cause of action SBG alleged,

including all causes of action alleged against Hoskins; the motion to strike was




       2
       The order granting Appellees‘ special exceptions states that the trial court
heard Appellees‘ special exceptions on August 13, 2010, and reset Appellees‘
special appearance.
       3
      Appellees‘ motion to strike and for sanctions begins by providing, ―NOW
COME Defendants . . . and Robert Hoskins (collectively, ‗Defendants‘) file their
Motion to Strike Plaintiff‘s Pleadings as to all causes of actions asserted against
the NuRock Entities and Mr. Hoskins.‖

        The motion for sanctions portion of the pleading sought sanctions based
on Texas Rule of Civil Procedure 13 and under chapter 10 of the civil practice
and remedies code, alleging that ―SBG and its legal counsel filed the pleading
against NuRock Development Group, Inc., . . . and Mr. Hoskins in bad faith
and/or for the purpose of harassment.‖ The motion for sanctions also alleged
that ―it was necessary‖ for ―Mr. Hoskins to incur attorneys [sic] fees in preparing
this motion for sanctions‖ and sought an award of ―all reasonable attorneys [sic]
fees incurred‖ as well as ―[a] penalty to be paid into the court in the amount of at
least $10,000.00.‖


                                         3
not limited in any way to an alleged failure to plead jurisdictional facts.4

Appellees did not file additional special exceptions challenging SBG‘s fourth

amended petition, which was filed after the trial court‘s special exceptions order.




      4
         The motion to strike moves to dismiss all of SBG‘s claims; it alleges in its
entirety:

            A.    With respect to causes of action for breach of contract
      asserted by Plaintiff, Plaintiff was ordered to but failed to specifically
      plead factual allegations in support of each of the following elements
      as to Defendants NuRock Development Group, Inc., NuRock
      Development, Ltd., NuRock Development TX, L.L.C., and Robert
      Hoskins:

                   i.     the existence of a valid, enforceable contract
                          between Plaintiff and such Defendant;

                   ii.    that Plaintiff performed, tendered performance, or
                          was excused from performing its contractual
                          obligations under such contract;

                   iii.   that such Defendant breached such contract and
                          the manner in which such Defendant breached it;
                          and

                   iv.    the amount of and manner in which Plaintiff‘s [sic]
                          was injured by such Defendant‘s alleged breach
                          of such contract.

            B.    With respect to causes of action for quantum meruit
      asserted by Plaintiff, Plaintiff was ordered to but failed to specifically
      plead factual allegations in support of each of the following elements
      as to Defendants NuRock Development Group, Inc., NuRock
      Development, Ltd., NuRock Development TX, L.L.C., and Robert
      Hoskins:

                   i.     the specific valuable services or materials that
                          was [sic] provided by Plaintiff to such Defendant;


                                          4
             ii.    that such Defendant accepted such services or
                    materials;

             iii.   that such Defendant had reasonable notice that
                    Plaintiff expected compensation for such services
                    or materials from that Defendant; and

             iv.    the amount or [sic] and manner in which such
                    Defendant benefited from the services or
                    materials provided by Plaintiff.

       C.    With respect to causes of action for fraud by
nondisclosure asserted by Plaintiff, Plaintiff was ordered to but failed
to specifically plead factual allegations in support of each of the
following elements as to Defendants NuRock Group, Inc., NuRock
Development Group, Inc., NuRock Development, Ltd., NuRock
Development TX, L.L.C., and Robert Hoskins:

             i.     all specific non-disclosed facts that were subject
                    to a duty to disclose and not disclosed by such
                    Defendant;

             ii.    the specific basis giving rise to a duty by such
                    Defendant to disclose such non-disclosed facts;

             iii.   the materiality of such non-disclosed facts;

             iv.    what specific action or non-action Plaintiff was
                    allegedly induced to take or refrain from taking by
                    the nondisclosure of such non-disclosed facts;
                    and

             v.     factual allegations specifically identifying each
                    and every specific injury suffered by Plaintiff as a
                    result of the nondisclosure of such non-disclosed
                    facts, including the amount of and the manner in
                    which Plaintiff was injured, and how such injury is
                    separate and apart from the damages it has
                    alleged are economic loses [sic] under the subject
                    consulting agreement.


                                   5
       D.    With respect to causes of action for breach of fiduciary
duty asserted by Plaintiff, Plaintiff was ordered to but failed to
specifically plead factual allegations in support of each of the
following elements as to Defendants NuRock Group, Inc., NuRock
Development Group, Inc., NuRock Development, Ltd., NuRock
Development TX, L.L.C., and Robert Hoskins:

             i.     factual allegations to establish a confidential
                    relationship   between   Plaintiff and   such
                    Defendant;

             ii.    the specific duty owed by such Defendant to
                    Plaintiff that was breached and the manner in
                    which such Defendant breached such duty; and

             iii.   factual allegations specifically identifying each
                    and every specific injury suffered by Plaintiff as a
                    result of such breach of fiduciary duty, including
                    the amount of and the manner in which Plaintiff
                    was injured, and how such injury is separate and
                    apart from the damages it has alleged are
                    economic loses [sic] under the subject consulting
                    agreement.

       E.   With respect to causes of action for civil conspiracy
asserted by Plaintiff, Plaintiff was ordered to but failed to specifically
plead factual allegations in support of each of the following elements
as to Defendants NuRock Group, Inc., NuRock Development Group,
Inc., NuRock Development, Ltd., NuRock Development TX, L.L.C.,
and Robert Hoskins:

             i.     factual allegations specifically identifying which
                    two or more persons were part of the alleged
                    conspiracy;

             ii.    factual allegations specifically identifying the
                    objective or course of action that was agreed to
                    be accomplished by such persons and that each
                    such person agreed to such objective or course of
                    action;


                                    6
            iii.   factual allegations specifically identifying each
                   unlawful, overt acts [sic] that were agreed upon
                   and committed by such persons; and

            iv.    factual allegations specifically identifying each
                   and every specific injury suffered by Plaintiff as a
                   result of such unlawful, overt acts, including the
                   amount of and manner in which Plaintiff was
                   injured, and how much injury is separate and
                   apart from the damages it has alleged are
                   economic loses [sic] under the subject consulting
                   agreement.

      F.     With respect to causes of action for alter ego and abuse
of corporate form asserted by Plaintiff against Defendant Robert
Hoskins, Plaintiff was ordered to but failed to specifically plead
factual allegations in support of each of the following elements as to
Robert Hoskins and each applicable Defendant:

            i.     factual allegations specifically identifying how
                   Robert Hoskins used such Defendant-entity for
                   the purpose of perpetrating a fraud on Plaintiff;

            ii.    factual allegations specifically identifying the
                   actual fraud committed on Plaintiff by use of such
                   Defendant-entity and factual allegations to
                   support each requisite element of such cause of
                   action for actual fraud;

            iii.   factual allegations specifically identifying how
                   Robert Hoskins directly personally benefited from
                   the actual fraud committed by him on Plaintiff by
                   use of such Defendant-entity; and

            iv.    factual allegations specifically identifying each
                   and every specific injury suffered by Plaintiff as a
                   result of such actual fraud, including the amount
                   of and the manner in which Plaintiff was injured,
                   and how such injury is separate and apart from
                   the damages it has alleged are economic loses
                   [sic] under the subject consulting agreement.


                                  7
      At a December 9, 2010 hearing, counsel for Appellees indicated that he

wanted the motion to strike to be heard first, prior to the special appearance or

the motion for sanctions. He stated, ―Well, I think I want to start with the motion

to strike the pleadings. It‘s a continuation of the special exceptions that were

granted . . . back on August 13th.‖ A few moments later, Appellees‘ counsel

clarified, ―My intent is to address those motions, then hit the special appearance,

and then hit the motion for sanctions, Your Honor.‖

      After the hearing, the trial court signed an order striking ―all causes of

action asserted by Plaintiff against [all Appellees except NuRock Group, Inc.],

specifically including all causes of action for breach of contract, quantum meruit‖

and ―[against all Appellees for] fraudulent inducement, fraud, fraud by

nondisclosure, breach of fiduciary duty, negligent misrepresentation and civil

conspiracy.‖ The order also indicated that the trial court sustained Hoskins‘s

special appearance and that Appellees‘ motion for sanctions would be carried to

the end of the case.

                        III. WAIVER OF SPECIAL APPEARANCE

      In its first issue, SBG argues that the trial court erred by sustaining

Hoskins‘s special appearance because Hoskins waived his special appearance

by seeking affirmative relief via the motion to strike.




                                           8
              A. Law Concerning Waiver of Special Appearance
                        Via a General Appearance

       Under rule 120a, a special appearance, properly entered, enables a

nonresident defendant to challenge personal jurisdiction in a Texas court. Tex.

R. Civ. P. 120a. Strict compliance with rule 120a is required, and a nonresident

defendant will be subject to personal jurisdiction in Texas courts if the defendant

enters a general appearance.      Morris v. Morris, 894 S.W.2d 859, 862 (Tex.

App.—Fort Worth 1995, no writ); see also Burger King Corp. v. Rudzewicz, 471
U.S. 462, 472 n.14, 105 S. Ct. 2174, 2182 (1985) (―[T]he personal jurisdiction

requirement is a waivable right.‖). Rule 120a states that ―[e]very appearance,

prior to judgment, not in compliance with this rule is a general appearance.‖ Tex.

R. Civ. P. 120a(1); see also Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199,

201 (Tex. 1985).

       A party enters a general appearance and waives a special appearance

―when it (1) invokes the judgment of the court on any question other than the

court‘s jurisdiction, (2) recognizes by its acts that an action is properly pending,

or (3) seeks affirmative action from the court.‖ Exito Elecs. Co. v. Trejo, 142
S.W.3d 302, 304 (Tex. 2004) (citing Dawson-Austin v. Austin, 968 S.W.2d 319,

322 (Tex. 1998), cert. denied, 525 U.S. 1067 (1999)). The test for a general

appearance is whether a party requests affirmative relief inconsistent with an

assertion that the trial court lacks jurisdiction. Dawson-Austin, 968 S.W.2d at

323.



                                         9
      A party also enters a general appearance when it violates rule 120a‘s

―due-order-of-hearing‖ requirement.    See Tex. R. Civ. P. 120a(2); Trejo, 142
S.W.3d at 306. The due-order-of-hearing requirement mandates that a special

appearance motion ―shall be heard and determined before a motion to transfer

venue or any other plea or pleading may be heard.‖ Tex. R. Civ. P. 120a(2);

Trejo, 142 S.W.3d at 306. If a defendant‘s motion to transfer venue or other plea

or pleading is heard prior to the defendant‘s special appearance, the defendant

has waived his special appearance and entered a general appearance.           See

Klingenschmitt v. Weinstein, 342 S.W.3d 131, 134 (Tex. App.––Dallas 2011, no

pet.) (holding party waived special appearance by filing and obtaining hearing on

motion to dismiss plaintiff‘s claims with prejudice based on defendant‘s special

exceptions prior to hearing on special appearance); Landry v. Daigrepont, 35
S.W.3d 265, 267–68 (Tex. App.––Corpus Christi 2000, no pet.) (holding

defendant who filed special appearance and motion for new trial following default

judgment entered against him waived special appearance by, at hearing, having

motion for new trial heard prior to special appearance).

                   B.    Waiver of Special Appearance and
                   Entry of General Appearance by Hoskins

      Appellees‘ motion to strike SBG‘s pleadings requested affirmative relief

from the trial court specifically on behalf of Hoskins; Appellees‘ motion to strike

SBG‘s pleadings stated that Appellees ―respectfully request the Court to strike

and dismiss all causes of action asserted by Plaintiff against Defendants NuRock



                                        10
Development Group, Inc., NuRock Development, Ltd., NuRock Development TX,

L.L.C., and Robert Hoskins.‖ [Emphasis added.] The allegations in Appellees‘

motion to strike concerning SBG‘s causes of action against Hoskins are not

limited to allegations requesting that SBG plead additional jurisdictional facts

pertaining to Hoskins‘s contacts with Texas or the purported basis for the trial

court‘s in personam jurisdiction over him.            A pleading asserting special

exceptions or asserting a motion to strike based on a failure to satisfy special

exceptions does not constitute a challenge to the trial court‘s jurisdiction. See,

e.g., Peek v. Equip. Serv. Co. of San Antonio, 779 S.W.2d 802, 805 (Tex. 1989)

(explaining that plaintiff‘s failure to plead an element of his cause of action does

not deprive the trial court of jurisdiction). Because Hoskins, via the motion to

strike, specifically requested and prayed for affirmative relief from the trial court

inconsistent with his position that the trial court possessed no personal

jurisdiction over him––that being an order or judgment dismissing all of SBG‘s

claims against him for reasons other than the trial court‘s purported lack of

jurisdiction over him—he waived his special appearance. See Exito Elecs. Co.,
142 S.W.3d at 304; Klingenschmitt, 342 S.W.3d at 134.

      Additionally, by choosing to have his motion to strike heard prior to his

special   appearance,    Hoskins    violated   rule    120a‘s   due-order-of-hearing

requirement. See Landry, 35 S.W.3d at 267–68.5 Strict compliance with rule


      5
      In Landry, counsel, like counsel here, elected on the record to have a
motion seeking affirmative relief (a motion for new trial) heard at the hearing prior

                                         11
120a is required; every appearance not in compliance with rule 120a is a general

appearance. Tex. R. Civ. P. 120a(1). Because Hoskins violated rule 120a‘s

due-order-of-hearing requirement, he entered a general appearance and waived

his special appearance. See Landry, 35 S.W.3d at 267–68; accord First Oil PLC

v. APT Oil & Gas Corp., 264 S.W.3d 767, 773, 781 (Tex. App.—Houston [1st

Dist.] 2008, pet. denied) (holding special appearance was not waived by filing

motion to strike pleadings based on addition of new party because motion to

strike was filed in response to plaintiff‘s motion for continuance of special

appearance hearing, and parties agreed that issues in motion for continuance

and motion to strike were ―overlapping‖ and ―intertwined‖).

      Hoskins cites several cases holding that neither a motion for continuance

of the special appearance hearing nor a motion relating to discovery constitutes a

waiver of a special appearance. But these cases are not applicable to the facts

here. Hoskins did not seek a continuance of the special appearance hearing; he

elected to proceed first with his motion to strike all of SBG‘s causes of action

against him. And Hoskins likewise did not file or obtain a hearing on a motion

relating to discovery.   Rule 120a specifically provides that ―[t]he issuance of

processes for witnesses, the taking of depositions, the serving of requests for

admissions, and the use of discovery processes‖ does not waive a party‘s special

appearance.    See Tex. R. Civ. P. 120a(1). Hoskins‘s motion to strike all of

to the special appearance and thereby waived the special appearance. 35
S.W.3d at 267–68.


                                        12
SBG‘s causes of action against him, purportedly based on special exceptions via

rule 91, cannot be considered ―the issuance of processes for witnesses, the

taking of depositions, the serving of requests for admissions, and the use of

discovery processes.‖ Compare Tex. R. Civ. P. 83–97 (entitled ―Pleadings of

Defendant‖), with Tex. R. Civ. P. 190–215 (entitled ―Discovery‖).

      We hold that by seeking affirmative relief from the trial court inconsistent

with his special appearance and by violating rule 120a‘s due-order-of-hearing

requirement, Hoskins made a general appearance and waived his special

appearance. We sustain SBG‘s first issue.6

    IV. TRIAL COURT ABUSED ITS DISCRETION BY GRANTING MOTION TO STRIKE

      In subpart C of its second issue, SBG argues that the trial court erred by

granting Appellees‘ motion to strike.7       Although the trial court sustained

Appellees‘ special exceptions to SBG‘s original petition, SBG subsequently filed

three amended pleadings, making its fourth amended petition its live pleading at

the time the trial court struck SBG‘s claims. Appellees‘ motion to strike contains

the only special exceptions filed concerning SBG‘s fourth amended petition;


      6
       Because we hold that Hoskins made a general appearance and waived
his special appearance, we do not address the merits of the trial court‘s special
appearance ruling. See Tex. R. App. P. 47.1 (requiring court of appeals to
address only issues necessary to final disposition of the appeal).
      7
       We are authorized to review this ruling in connection with this interlocutory
appeal because the ruling impairs our jurisdiction over the special appearance
ruling and impairs the effectiveness of the relief we grant herein. See Tex. R.
App. P. 29.5(b); Perry v. Del Rio; 66 S.W.3d 239, 260–61 (Tex. 2001).


                                        13
Appellees did not set a hearing or obtain a ruling on its special exceptions to

SBG‘s fourth amended petition prior to the hearing on its motion to strike. And

SBG was not given an opportunity to amend its fourth amended petition prior to

the trial court‘s order striking its claims.   Nor did the trial court identify any

pleading failure in SBG‘s fourth amended petition. Instead, without reference to

any purported pleading defect, the trial court simply ordered ―that all causes of

action asserted by Plaintiff in its Fourth Amended Original Petition against

Defendants . . . specifically including all causes of action for breach of contract,

quantum meruit, fraudulent inducement, fraud, fraud by nondisclosure, breach of

fiduciary duty, negligent misrepresentation and civil conspiracy are stricken.‖

      Special exceptions are a means of questioning the legal sufficiency of a

plaintiff's petition. See, e.g., Burgess v. El Paso Cancer Treatment Ctr., 881
S.W.2d 552, 554 (Tex. App.––El Paso 1994, writ denied). Texas follows the

―fair-notice‖ standard for pleading, requiring only that the opposing party be able

to ascertain from the pleading the nature and basic issues of the controversy and

what testimony will be relevant. See Tex. R. Civ. P. 47(a) (requiring petition to

contain ―short statement of the cause of action sufficient to give fair notice of the

claim involved‖); Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 896

(Tex. 2000). A party is not required to describe the evidence in detail in its

petition. Paramount Pipe & Supply Co. v. Muhr, 749 S.W.2d 491, 494–95 (Tex.

1988). A motion to strike pleadings that attacks the substance of an amended

pleading, even if the motion is based on special exceptions, is an improper


                                         14
procedural mechanism. See, e.g., Reynolds v. Murphy, 266 S.W.3d 141, 146

(Tex. App.––Fort Worth 2008, pet. denied) (explaining that ―[a] motion to strike

that attacks the substance of an amended pleading, even if based on special

exceptions, is an improper procedural mechanism‖) (citing Gallien v. Wash. Mut.

Home Loans, Inc., 209 S.W.3d 856, 861–62 (Tex. App.––Texarkana 2006, no

pet.)); see also Simulis, L.L.C. v. Gen. Elec. Capital Corp., No. 14-09-01055-CV,

2011 WL 505334, at *5 n.7 (Tex. App.––Houston [14th Dist.] Feb. 15, 2011, pet.

filed) (same).

      Here, Appellees‘ motion to strike, as set forth and quoted above, does not

challenge the legal sufficiency of SBG‘s pleading; it repeatedly challenges the

factual sufficiency of the pleadings concerning every element of each of SBG‘s

causes of action. Thus, Appellees‘ motion to strike attacks the substance of

SBG‘s fourth amended pleading and constitutes the use of an improper

procedural mechanism. See, e.g., Simulis, L.L.C., 2011 WL 505334, at *5 n.7;

Reynolds, 266 S.W.3d at 146; Gallien, 209 S.W.3d at 861–62. Moreover, in the

absence of allegations by Appellees that SBG failed to state a cause of action,

the trial court‘s ruling striking claims in SBG‘s fourth amended petition was

premature because Appellees did not obtain a ruling on their special exceptions

to that pleading prior to entry of the order striking SBG‘s pleadings.       See

Geochem Labs., Inc. v. Brown & Ruth Labs., Inc., 689 S.W.2d 288, 290 (Tex.

App.––Houston [1st Dist.] 1985, writ ref‘d n.r.e.) (holding plaintiff should have

been given opportunity to amend in light of defendants‘ new set of special


                                       15
exceptions to plaintiff‘s third amended petition). For these reasons, we hold that

the trial court abused its discretion by striking all causes of action in SBG‘s fourth

amended petition.

      We sustain subsection C of SBG‘s second issue. 8

                                  V. CONCLUSION

      Having sustained SBG‘s first issue and subsection C of its second issue

and having determined that we need not address the remainder of SBG‘s second

issue, we reverse the trial court‘s December 17, 2010 order sustaining Hoskins‘s

special appearance and striking SBG‘s claims in its fourth amended petition. We

remand this case for further proceedings consistent with this opinion.




                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: November 3, 2011




      8
       Having determined that the trial court abused its discretion by striking the
claims asserted in SBG‘s fourth amended petition, we do not address SBG‘s
complaints concerning the propriety of the trial court‘s prior rulings on Appellees‘
special exceptions. See Tex. R. App. P. 47.1 (requiring appellate court to
address only issues necessary to disposition of the appeal).


                                         16